DETAILED ACTION

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
	CN 113078175 references this application as being a foreign filing of this application but is not referenced in this application.  Please update this application to reflect this relationship.  

Specification
	The amendments to the Specification submitted on 6/30/20 are approved and entered into the record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



For examination purposes it will be assumed that claims 25-27 depend from claim 24.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 & 18-30 in the reply filed on 9/28/21 is acknowledged.
The species requirement left out figure 2B in Species 1.  This correction was discussed with David Potashnik in a telephonic interview on 10/19/21 and it was noticed that figure 2B was left out of species group 1.  This conversation resulted in the election of figure 2A & 2B, corresponding to claims 1-7, and 18-30.
Please note that claim 26 is removed from the examined claim set because it doesn’t read upon elected figure 2A.  It reads upon non-elected figure 3A.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 10,566,380, in view of Lee et al., US 9,609,250.
Regarding claim 1, Jung (figure 3F) teaches a device, comprising:
a semiconductor substrate 301 including a frontside 351 and a backside 353;

a transfer gate 307 disposed over photodetector 303, the transfer gate 307 having a lateral portion (portion along surface of 301) extending over the frontside 351 of the semiconductor substrate 301 and having a vertical portion (portion extending into 301) extending from the lateral portion to a first depth below the frontside 351 of the semiconductor substrate 301; and
a backside trench isolation structure 335 extending from the backside 353 of the semiconductor substrate 301 to a second depth below the frontside 351 of the semiconductor substrate 301, the backside trench isolation structure 335 laterally surrounding the photodetector 303 and the transfer gate 307, and the second depth being less than the first depth such that an uppermost portion of the backside trench isolation structure 335 has a vertical overlap with a lowermost portion of the vertical portion (portion extending into 301) of the transfer gate 307.
Jung fails to teach a gate dielectric separating the lateral portion and the vertical portion of the transfer gate from the semiconductor substrate.
Lee (figure 10) teaches a gate dielectric 457 separating the lateral portion (portion of 453A/454A extending along the surface of 414) and the vertical portion (portion of 453A/454A extending into 405) of the transfer gate 453A/454A from the semiconductor substrate 414.

With respect to claim 2, though Jung fails to teach a ratio of the first depth to the second depth ranges from approximately 1.05 to 2, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the ratio through routine experimentation (MPEP 2144.05).
As to claim 3, wherein the first depth is between 525nm and 1200nm, and the second depth is between 500nm and 1000nm, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the depth through routine experimentation (MPEP 2144.05).
In re claim 7, Jung (figure 2B) the backside trench isolation structure 235 includes a dielectric material 337 that directly contacts the semiconductor substrate 301. 
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 10,566,380, in view of Lee et al., US 9,609,250, as applied to claim 1 above, and further in view of Wang et al., US 10,790,322.
Concerning claim 4, Jung teaches a region 331 extending from the frontside 351 of the semiconductor substrate 301 to the second depth to contact the uppermost 
Wang teaches a doped region (column 9, lines 32-47) can be an isolation region, which paragraph 0034 in the Specification states is the purpose of the dope region.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the doped region of Wang in the invention of Jung because Wang teaches and equivalent type of isolation region.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Pertaining to claim 5, Jung, combined with Wang, teaches the backside trench isolation structure 335 includes a vertical isolation segment (segment through 301) having a first width about a central axis of the vertical isolation segment, and the doped region (331 of Jung but formed as a doped region as taught in Wang) has a vertical doped segment with a second width about a central axis of the vertical doped segment, wherein the central axis of the vertical isolation segment is offset from the central axis of the vertical doped segment.  The region 331 is wider than 335 so the central axis would be offset.
6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 10,566,380, in view of Lee et al., US 9,609,250, and Wang et al., US 10,790,322, as applied to claim 4 above, and further in view of Ihara et al., US 10,790,322.
In claim 6, Jung fails to teach the doped region (331 of Jung but formed as a doped region as taught in Wang) has a bottommost surface that extends downward to a third depth below the frontside of the semiconductor substrate, the doped region extending past an uppermost surface of the backside trench isolation structure such that the third depth is slightly greater than the second depth, resulting in a step-like feature in a lower portion of the doped region.
Ihara teaches an isolation layer (when combined it would the doped region of Wang) that forms a step-like feature in a lower portion of the doped region where it overlaps with the trench isolation 52.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the step-like feature of Ihara in the invention of Jung because Ihara teaches an equivalent isolation structure.  Especially given figure 10 teaching an isolation structure similar to the one in Jung, which the substitution of the two structures obvious.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); .
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 10,566,380, in view of Lee et al., US 9,609,250, and Wang et al., US 10,790,322.
Regarding claim 18, Jung (figure 3F) teaches a device, comprising: 
a semiconductor substrate 301 including a frontside 351 and a backside 353; 
a region 331 disposed in the semiconductor substrate 301 and laterally surrounding a pixel region of the semiconductor substrate 301, the region extending from the frontside 351 of the semiconductor substrate 301 to a first depth beneath the frontside 351 of the semiconductor substrate 301;
a transfer gate 307 disposed over the pixel region of the semiconductor substrate 301, the transfer gate 307 having a lateral portion (portion extending along 301) extending over the frontside 351 of the semiconductor substrate 301 and having a vertical portion (portion extending through 301) extending to a second depth below the frontside 351 of the semiconductor substrate 301;
a photodetector 303 disposed in the pixel region and disposed in the semiconductor substrate 301, the photodetector 303 including a collector region 303 having a first doping type (column 4, lines 65-67) extending under the lateral portion of the transfer gate 307 and disposed to a first side of the vertical portion of the transfer gate 307;

a backside trench isolation structure 335 extending from the backside 353 of the semiconductor substrate 301 to a third depth below the frontside 351 of the semiconductor substrate 301, the backside trench isolation structure 335 laterally surrounding the photodetector 303 and the third depth being less than the first depth such that a lowermost portion of the vertical portion of the transfer gate 307 has a vertical overlap with an uppermost portion of the backside trench isolation structure 335.
Jung fails to teach the region is doped.
Wang teaches a doped region (column 9, lines 32-47) can be an isolation region, which paragraph 0034 in the Specification states is the purpose of the dope region.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the doped region of Wang in the invention of Jung because Wang teaches and equivalent type of isolation region.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly 
Jung fails to teach a gate dielectric separates the lateral portion and the vertical portion of the transfer gate from the semiconductor substrate.
Lee (figure 10) teaches a gate dielectric 457 separating the lateral portion (portion of 453A/454A extending along the surface of 414) and the vertical portion (portion of 453A/454A extending into 405) of the transfer gate 453A/454A from the semiconductor substrate 414.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the gate dielectric of Lee in the invention of Jung because Lee teaches gate dielectrics are conventionally known and used known and used in the art.   The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 19, Jung teaches the backside trench isolation structure 335 is dielectric material 337 that directly contacts the semiconductor substrate 301.
As to claim 20, Jung teaches the backside trench isolation structure 335 includes a vertical isolation segment having a first width about a central axis of the vertical isolation segment, and the doped region 331 has a vertical doped segment with a second width about a central axis of the vertical doped segment, wherein the central .
Claim(s) 21, 29 and 30 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Jung et al., US 10,566,380.
Regarding claim 21, Jung (figure 3F) teaches a device, comprising:
a semiconductor substrate 301 including a frontside 351 and a backside 353;
a first photodetector 303 disposed in the semiconductor substrate 301;
a first transfer gate 307 disposed over the first photodetector 303, the first transfer gate 307 having a lateral portion (portion of 307 extending along 301) extending over the frontside 351 of the semiconductor substrate 301 and having a vertical portion (portion of 307 extending through 301) extending from the lateral portion into the semiconductor substrate 301; and
a backside trench isolation structure 335 extending from the backside 353 of the semiconductor substrate 301 into the semiconductor substrate 301, wherein the backside trench isolation structure 335 laterally surrounds the first photodetector 303 and the first transfer gate 307, and wherein a bottommost surface of the first transfer gate 307 is disposed below a topmost surface of the backside deep trench isolation structure 335 such that an uppermost portion of the backside trench isolation structure 335 has a vertical overlap with a lowermost portion of the vertical portion (portion of 307 extending through 301) of the first transfer gate 307.

As to claim 30, Jung teaches a second photodetector 303 disposed in the semiconductor substrate 301; a second transfer gate 307 disposed over the second photodetector 303, the second transfer gate 307 having a lateral portion (portion extending along 301) extending over the frontside 351 of the semiconductor substrate 301 and having a vertical portion (portion extending through 301) extending from the lateral portion into the semiconductor substrate 301, wherein the backside trench isolation structure 335 laterally surrounds the second photodetector 303 and the second transfer gate 307, and wherein the backside trench isolation structure 335 laterally separates the first transfer gate 307 from the second transfer gate 307.
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 10,566,380, as applied to claim 21 above, and further in view of Lee et al., US 9,609,250.
With respect to claim 22, Jung fails to teach a gate dielectric separating the first transfer gate from the semiconductor substrate, wherein the bottommost surface of the first transfer gate is disposed vertically between the topmost surface of the backside deep trench isolation structure and a bottommost surface of the gate dielectric.

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the gate dielectric of Lee in the invention of Jung because Lee teaches gate dielectrics are conventionally known and used known and used in the art.   The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 23, Lee teaches the gate dielectric 457 is vertically separated from the topmost surface of the backside deep trench isolation structure 435 by the semiconductor substrate 414.
Claims 24, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 10,566,380, as applied to claim 21 above, and further in view of Wang et al., US 10,790,322, and US Ihara et al., US 9,564,463.
In re claim 24, Jung teaches a region 331 extending from the frontside 351 of the semiconductor substrate 301 into the semiconductor substrate 301, but fails to teach (1) the region is a doped region and (2) a bottommost surface of the region 331 is disposed vertically between the bottommost surface of the first transfer gate 307 and 
Jung fails to teach the region is a doped region.
Wang teaches a doped region (column 9, lines 32-47) can be an isolation region, which paragraph 0034 in the Specification states is the purpose of the dope region.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the doped region of Wang in the invention of Jung because Wang teaches and equivalent type of isolation region.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Ihara (figure 3) teaches an isolation layer (when combined with Wang it would be a doped region) that forms a step-like feature in a lower portion of the doped region where it overlaps with the trench isolation 52.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the step-like feature of Ihara in the invention of Jung because Ihara teaches an equivalent isolation structure.  Especially given figure 10 teaching an isolation structure similar to the one in Jung, which the substitution of the two structures obvious.  The substitution of one known equivalent technique for another 
Concerning claim 25, Ihara (figure 3) teaches the doped region 13 is disposed along a sidewall of the backside deep trench isolation structure 52 and the topmost surface of the backside deep trench isolation structure 52.
In claim 27, Jung (figure 3F) teaches the backside trench isolation structure 335 includes a vertical isolation segment having a first width about a central axis of the vertical isolation segment, and the doped region 331 has a vertical doped segment with a second width about a central axis of the vertical doped segment, wherein the central axis of the vertical isolation segment is offset from the central axis of the vertical doped segment.  331 is wider than 335 so the central axis’ are offset.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 10,566,380, as applied to claim 21 above.
Regarding claim 28, Jung teaches the vertical portion (portion of 307 extending through 301) of the first transfer gate 307 extends to a first depth below the frontside 351 of the semiconductor substrate 301, and wherein the vertical overlap corresponds to a distance from the uppermost portion of the backside trench isolation structure 335 
It would have been obvious to one ordinary skill in the art at the time of the invention to optimize the vertical overlap through routine experimentation (MPEP 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        10/21/21